COURT OF APPEALS OF VIRGINIA


Present:    Judges Willis, Frank and Clements


ELIZABETH C. SMITH
                                             MEMORANDUM OPINION*
v.   Record No. 0029-01-3                         PER CURIAM
                                                 MAY 15, 2001
AUGUSTA MEDICAL CENTER AND
 VIRGINIA INSURANCE RECIPROCAL


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Frankie C. Coyner, on brief), for appellant.

             (Cathleen P. Welsh; Wharton, Aldhizer &
             Weaver, P.L.C., on brief), for appellees.


     Elizabeth C. Smith (claimant) contends that the Workers'

Compensation Commission erred in finding that her claim was

barred because she failed to give Augusta Medical Center

(employer) timely notice of her September 20, 1999 injury by

accident, as required by Code § 65.2-600(D).     Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     Code § 65.2-600(D) requires that an employee give written

notice of an injury by accident within thirty days of the

accident "unless reasonable excuse is made to the satisfaction

of the Commission for not giving such notice and the Commission

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
is satisfied that the employer has not been prejudiced thereby."

In applying the statute, the principles are well established

that "[t]he burden of showing a reasonable excuse for . . .

delay in giving notice is upon the [employee, and, that] . . .

the burden is upon the employer to show that [the employer] has

been prejudiced by the delay."     Maryland Cas. Co. v. Robinson,

149 Va. 307, 311, 141 S.E. 225, 226 (1928); see also Lucas v.

Research Analysis Corp., 209 Va. 583, 586, 166 S.E.2d 294, 296

(1969); Westmoreland Coal Co. v. Coffey, 13 Va. App. 446, 448,

412 S.E.2d 209, 211 (1991).

     The commission found that claimant's delay in notifying the

employer was not reasonable.   In its opinion, the commission

made the following findings:

          The injury by accident occurred on
          September 20, 1999. The claimant testified
          to knowing on November 3, 1999, that her
          back condition arose from the work-related
          accident. She stated that: "I knew exactly
          the day and exactly the place that I had
          caused this disk to rupture. Absolutely. I
          had no question in my mind." (Tr. at 15).
          If the claimant had reported the accident
          shortly after this alleged knowledge, notice
          would have been given within seven weeks of
          the incident, albeit after the 30-day
          requirement. She did not inform the
          employer of the accidental injury until
          November 29, 1999, three and one-half weeks
          later. After the accident, the claimant
          attended multiple medical examinations,
          underwent x-rays and an MRI, participated in
          physical therapy, was restricted to bed
          rest, received medications and injections,
          and discussed surgery. Thus, we are not
          persuaded that her injury was trivial. In
          fact, the claimant testified that on

                                 - 2 -
          September 20, 1999, her back "hurt a lot"
          and that she thought that she suffered "a
          good back strain." Lastly, while she
          explained her belief that she only had 72
          hours to report an accident, ignorance of
          the law is not a reasonable excuse.

     In reviewing the commission's determination as to whether a

claimant has proven a reasonable excuse under Code § 65.2-600

(formerly § 65.1-85), the principal issue is whether evidence

was offered to the satisfaction of the commission.    See Lucas,
209 Va. at 586, 166 S.E.2d at 296.

     The commission found that claimant's excuse for not

reporting her injury to employer until approximately seventy

days after it occurred was not reasonable.   The commission's

findings are supported by claimant's testimony and the medical

records, which established that claimant did not report her

injury even after she unequivocally knew or should have known on

November 3, 1999 that it was not trivial and that it was related

to the September 20, 1999 incident.    Moreover, she testified

that at the time of the incident her back pain was

"excruciating" and she believed that she had suffered a "good

back strain."

     In its role as fact finder, the commission was entitled to

give little weight to claimant's testimony that she failed to

give timely notice because she believed that she only had

seventy-two hours to do so.   Claimant, a nurse anesthetist,

testified that she did not know where she got this idea.    In


                               - 3 -
addition, Susan Krzastek, employer's Vice President of Human

Resources, testified that employer informed its employees

through the use of postings and an employee handbook of the

thirty-day notice requirement.

     Based upon this record, we cannot find as a matter of law

that claimant's evidence sustained her burden of proving a

reasonable excuse for her delay in giving timely notice, as

required under Code § 65.2-600(D).

     Because we affirm the commission's finding that claimant

did not prove a reasonable excuse for her delay in giving

notice, we need not address the issue of whether employer proved

prejudice.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                                 - 4 -